Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is responsive to the claims filed 12/23/2019. Claims 1 – 7 are pending in this application.

Allowable Subject Matter
Claims 1 – 7 are allowed.
Regarding claim 1, US Patent to Hamamoto (5,937,645) discloses a load-sensing multi-way valve with a variable differential pressure, comprising a compensation valve comprising a compensation valve body (101, Fig. 3), a compensation valve trim (112, Fig. 3), a spring (118, Fig. 3), an oil inlet (102. Fig. 3), an oil outlet (105, Fig. 3), a first control cavity (119, Fig. 3), a second control cavity (121, Fig. 3), and a third control cavity (113, Fig. 3), wherein the compensation valve trim (112, Fig. 3) is arranged inside the compensation valve body (101, Fig. 3), and comprises three spool lands: a first spool land (A2, Fig. 3), a second spool land (A3, Fig. 3), and a third spool land (A1, Fig. 3); one end of the spring (118, Fig. 3) acts on a left end surface of the compensation valve trim (112, Fig. 3), and the other end thereof acts on the compensation valve body and forms the first control cavity (119, Fig. 3) with the first spool land (A2, Fig. 3) of the compensation valve trim; and the second spool land (A3, Fig. 3) and the third spool land (A1, Fig. 3) of the compensation valve trim respectively form the third control cavity (113, Fig. 3) and the second control cavity (121, Fig. 3) with the compensation valve body.
Hamamoto does not render obvious in combination with other, the claim limitation “the electro-hydraulic pressure compensation valve is connected to the system in the following two manners: connection manner 1: the electro-hydraulic pressure compensation is arranged before the reversing valve” and “connection manner 2: the electro-hydraulic pressure compensation valve is arranged after the reversing valve.”
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umashankar Venkatesan, whose telephone number is (571)270-5602.  The examiner can normally be reached Monday - Friday (8:30 AM - 5:30 PM Eastern Time). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at (571)272-6007, Craig Schneider can be reached at (571)272-3607 and Ken Rinehart can be reached (571)272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UMASHANKAR VENKATESAN/
Primary Examiner, Art Unit 3753